This case comes to us on appeal by the plaintiff from the judgment of the district court sustaining an exception of no cause and no right of action, and dismissing plaintiff's suit as in case of nonsuit.
The record does not contain the original petition nor a copy thereof. It appears from the record that the original petition has been lost or misplaced; it further appears that the misplacement or the loss of the said petition is not due to the fault of the local clerk of court, and also that the attorney for the plaintiff has a copy of the said petition, but that he has failed to supply the same. More than a month has elapsed since a demand has been made upon plaintiff to furnish us with a copy of the said petition, but to no avail.
We cannot decide the case in the absence of the original petition or a certified copy thereof. As it appears that the appellant has made no effort to supply the defect in the transcript, nothing remains for us to do but to dismiss the appeal on our own motion. See Smith v. Orleans Railroad Co., 35 La.Ann. 559; Hill Cotton Lumber Co., Inc., v. Meyer,9 La.App. 116, 118 So. 839.
For these reasons, the appeal is hereby dismissed at the costs of the plaintiff and appellant.